DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of Claims 1-14,17-23 on the ground of nonstatutory double patenting as being unpatentable over claims 16-19,26-29,37-45 of copending Application No. 16087074 (reference application) is withdrawn. The claims have been amended to no longer recite “R4 and R9 together with the atoms to which they are joined form a 5-7 membered ring.
The rejection of Claims 1,4-9,11-14,17 under 35 U.S.C. 103 as being unpatentable over Numata(JP 2014-208631 A ; 11/6/2014) is withdrawn. The 103 rejection has been converted to a 102 rejection (JP 2014-208631 A ; 11/6/2014).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,11-14,17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Numata(JP 2014-208631 A ; 11/6/2014).
Numata at pages 70-72 teaches the following specified compounds that read on the instant compounds of formula (I). Substituents Numata at paragraph 271 defines Ra and Rb-1.

    PNG
    media_image1.png
    207
    757
    media_image1.png
    Greyscale

See  4th compound above

    PNG
    media_image2.png
    191
    341
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    560
    879
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    206
    721
    media_image4.png
    Greyscale

See last compound above

    PNG
    media_image5.png
    253
    716
    media_image5.png
    Greyscale

See 3rd compound above 

    PNG
    media_image6.png
    220
    810
    media_image6.png
    Greyscale

See 4th compound above. JP’631 at pages 73-83, 89 teach additional compounds which read on the instant compounds of formula (I). JP’631 at the “TECHNICAL -FIELD” section teach that the compounds can be used agriculturally as herbicides. By definition, herbicides are applied to an object(locus) to control weeds. JP’631 at paragraphs 280-282 teach the composition comprising cationic and/or anionic surfactants as well as the application rate of the compound of formula (I) being 0.005-50 kg/Ha meaning that the compound would be present in an amount of 0.1 to 99 percent(See paragraphs 342-346).
Claim Objection

Claims 10,18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior does not teach or suggest the compounds of formula I disclosed in claims 18-23.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616